Motion for permission to appeal to the Appellate Division from an order of the County Court of Rockland County denying, upon conditions, a motion to dismiss an appeal from the Justice’s Court, Town of Ramapo, and for a stay denied, without costs. The statutory provisions relating to such appeals neither require nor authorize such permission. (Civ. Prac. Act, §§ 622, 623.) The motion for a stay pending such appeal is denied for lack of a meritorious showing. (Justice Ct. Act, § 433; L. 1920, ch. 937; Black V. Maitland, 1 App. Div. 6; Harrison Bros. Go., Inc., v. Excelsior Bag & Mfg. Go., 180 App. Div. 790.) Present — Lewis, P. J., Johnston, Adel, Aldrich and Nolan, JJ.